MARKS, J.
This is a motion to dismiss the appeal
from a judgment of the Superior Court of Inyo County under the provisions of rule V, of the Rules for the Supreme Court and District Courts of Appeal.
The certificate of the county clerk of Inyo County shows that judgment was rendered and entered on October 4, 1935, and that notice of appeal to the District Court of Appeal, Second District, was filed on December 30, 1935. Because of jurisdiction the case was transferred to the Supreme Court and by that court transferred here.
Neither transcript nor briefs have been filed and no appearance has been made' by appellants although the legal time within which to do so has long since expired.
The motion is granted and the appeal is dismissed.
Barnard, P. J., and Jennings, J., concurred.